Case: 20-106   Document: 17     Page: 1    Filed: 11/21/2019




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

      In re: EXTREME TECHNOLOGIES, LLC,
                      Petitioner
               ______________________

                        2020-106
                 ______________________

    On Petition for Writ of Mandamus to the United
States District Court for the Southern District of Texas in
No. 4:19-cv-01977, Judge Lynn N. Hughes.
                 ______________________

                     ON PETITION
                 ______________________

   Before NEWMAN, LOURIE, and CHEN, Circuit Judges.
LOURIE, Circuit Judge.
                         ORDER
    Extreme Technologies, LLC petitions for a writ of
mandamus that would direct intra-district transfer from
Judge Lynn N. Hughes to Judge Alfred H. Bennett, both
of the United States District Court for the Southern
District of Texas. Stabil Drill Specialties, L.L.C. opposes
the petition. Extreme replies.
    Extreme sued Stabil Drill for patent infringement in
the Southern District of Texas. Shortly after the case was
assigned to Judge Hughes, Extreme filed a notice of
dismissal pursuant to Federal Rule of Civil Procedure
Case: 20-106    Document: 17     Page: 2    Filed: 11/21/2019




2                         IN RE: EXTREME TECHNOLOGIES, LLC




41(a)(1)(A)(i) and immediately filed the same complaint at
the United States District Court for the Western District
of Louisiana. Several hours after the notice of dismissal
was filed, Judge Hughes entered an order dismissing the
case without prejudice but stated that if the case is “re-
filed or removed to the Southern District of Texas, the
case will be assigned to Judge Hughes.”
     Several months later, the Louisiana court transferred
its case to the Southern District of Texas, noting the belief
that Extreme was judge shopping when it voluntarily
dismissed the case in Texas. Upon transfer, the case was
initially assigned to Judge Alfred H. Bennett, but he
transferred the case to Judge Hughes. Extreme then
moved to transfer back to Judge Bennett, which Judge
Hughes denied. Extreme then filed this petition.
    Mandamus is an extraordinary remedy, available only
where the petitioner shows: (1) a clear and indisputable
right to relief; (2) there are no adequate alternative legal
channels through which he may obtain that relief; and (3)
the grant of mandamus is appropriate under the circum-
stances. See Cheney v. U.S. Dist. Court for the Dist. of
Columbia, 542 U.S. 367, 380–81 (2004). We cannot say
that Extreme has met those requirements.
    Judge Bennett did not violate any clear and indisput-
able authority in transferring this case to Judge Hughes.
To the extent that Extreme believed Judge Hughes ex-
ceeded his authority in issuing his initial order, it could
have timely appealed from that decision but elected not to
do so. Under the circumstances, granting this extraordi-
nary relief would not be appropriate.
    Accordingly,
    IT IS ORDERED THAT:
    The petition for writ of mandamus is denied.
Case: 20-106   Document: 17   Page: 3      Filed: 11/21/2019




IN RE: EXTREME TECHNOLOGIES, LLC                               3



                                   FOR THE COURT

      November 21, 2019            /s/ Peter R. Marksteiner
           Date                    Peter R. Marksteiner
                                   Clerk of Court
s25